
	
		I
		111th CONGRESS
		1st Session
		H. R. 4018
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Burgess,
			 Mr. Buyer,
			 Mr. Pitts, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide
		  additional health insurance options for unemployed
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Additional health insurance options
			 for unemployed Americans Act of 2009.
		2.Elimination of certain
			 requirements for guaranteed availability in individual market
			(a)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41(b)) is amended—
				(1)in subsection
			 (a)(1), by striking and section 2744;
				(2)by repealing
			 subsection (a)(2);
				(3)in subsection (b)(1)—
					(A)by striking
			 (1)(A) and inserting (1); and
					(B)by striking
			 and (B) and all that follows up to the semicolon at the
			 end;
					(4)in subsection (b)(2), by adding
			 and at the end;
				(5)in subsection (b)(3)—
					(A)by striking
			 (1)(A) and inserting (1); and
					(B)by striking the
			 semicolon at the end and inserting a period; and
					(6)in subsection (b) by striking paragraphs
			 (4) and (5).
				(b)Treatment of
			 certain breaks in coverageSection 2701(c)(2)(A) of such Act is
			 amended by adding at the end the following: For purposes of establishing
			 the 63-day period, any time period between date of application for coverage and
			 date of enrollment in non-group coverage shall not be counted.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect not later than the date that is 12 months after the date of the
			 enactment of this Act.
			(d)ClarificationNothing
			 in this title shall prevent an employee from deciding whether to keep the
			 health insurance coverage or group health plan benefits of the employee offered
			 by the employer of the employee or to transition into the individual market
			 under the protections afforded such employee pursuant to the amendments made by
			 subsection (a).
			
